Title: [Fryday May 10. 1776.]
From: Adams, John
To: 


      Fryday May 10. 1776. Congress resumed the Consideration of the Resolution reported from the Committee of the whole, and the same was agreed to as follows:
      Resolved, That it be recommended to the respective Assemblies and Conventions of the United Colonies, where no Government sufficient to the Exigencies of their Affairs, hath been hitherto established, to adopt such Government as shall in the Opinion of the Representatives  of the People best conduce to the Happiness and Safety of their Constituents in particular, and America in general.
      Resolved that a Committee of three be appointed to prepare a Preamble to the foregoing Resolution. The Members chosen Mr. J. Adams, Mr. Rutledge and Mr. Richard Henry Lee.
      Marshall in his Life of Washington says this Resolution was moved by R. H. Lee and seconded by J. Adams. It was brought before the Committee of the whole House, in concert between Mr. R. H. Lee and me, and I suppose General Washington was informed of it by Mr. Harrison the Chairman or some other of his Correspondents: but nothing of this Appears upon the Journal. It is carefully concealed like many other Things relative to the greatest Affairs of the Nation which were before Congress in that Year.
      This Resolution I considered as an Epocha, a decisive Event. It was a measure which I had invariably pursued for a whole Year, and contended for, through a Scaene and a Series of Anxiety, labour, Study, Argument, and Obloquy, which was then little known and is now forgotten, by all but Dr. Rush and a very few who like him survive. Millions of Curses were poured out upon me, for these Exertions and for these Tryumphs over them, by the Essex Juntoes, for there were such at that time and have continued to this day in every State in the Union; who whatever their pretences may have been have never forgotten nor cordially forgiven me. By this Term which is now become vulgarly and politically technical, I mean, not the Tories, for from them I received always more candour, but a class of People who thought proper and convenient to themselves to go along with the Public Opinion in Appearance, though in their hearts they detested it. Although they might think the public opinion was right in General, in its difference with G. Britain, yet they secretly regretted the Seperation, and above all Things the Connection with France. Such a Party has always existed and was the final Ruin of the Federal Administration as will hereafter very plainly appear.
      A Committee of the whole again. Mr. Harrison reported no Resolution. I mention these Committees to shew how all these great ques­tions laboured. Day after day consumed in debates without any Conclusion.
     